Title: Continental Congress Remarks on Appropriating the Impost Exclusively to the Army, [19 February 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, February 19, 1783]
Mr. Hamilton opposed the motion strenuously, declared that as a friend to the army as well as to the other Creditors & to the public at large he could never assent to such a partial dispensation of Justice; that the different States being differently attached to different branches of the public debt would never concur in establishg. a fund wch. was not extended to every branch; that it was impolitic to divide the interests of the civil & military Creditors, whose joint efforts in the States would be necessary to prevail on them to adopt a general revenue.
